Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 5/10/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: establishing a group of datasets; gathering data points relating to performance of each dataset; assigning a value to each data point; ranking overall performance of each dataset based on the value of each data point; and presenting ranking of the datasets in an easily-understandable format.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to rank the performance of an investment manager or investment portfolio, which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Additionally, a series of steps instructing how to rank the performance of an investment manager or investment portfolio, is also a mental process, and thus an abstract idea under a second grouping.
Examiner notes that there are no additional elements beyond the abstract idea in Claim 1.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer, as in the preamble of Claim 17.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-16 and 19-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 17 and 18. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Regarding Claims 1-16, Examiner notes that the method of Claims 1-16 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claims 1-16 contains no recitation of a machine or transformation as the involvement of the machine. Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.

Claims 19-20 are also rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
The preamble of Claim 19 indicate that the claims pertain to a system. However, the claims recite system elements comprising a series of “modules” which, in the broadest reasonable interpretation, denotes software or a computer program. Software and computer programs are not 

Claim Rejections - 35 USC § 112, 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 19-20 recite a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. If the written description fails to disclose such support, the scope of the claim is not clear and the claims will amount to purely functional claiming. To avoid purely functional claiming in cases involving computer-implemented inventions, we have ""consistently required that the structure disclosed in the specification be more than simply a general purpose computer or microprocessor."" see Net MoneyIn, Inc. v. Verisign, Inc., 88 USPQ2d 1751, 1756 (Fed. Cir. 2008), quoting Aristocrat Techs. Austl. Pty Ltd. v. Int'l Game Tech., 86 USPQ2d 1235 (Fed. Cir. 2008).
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP 2181 and 608.01(o).
 Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method comprising “presenting ranking of the datasets in an easily-understandable format.”
Claim 1, as written, contain terms that are subjective or determinations of whether the claim limitations are satisfied are subjective. Specifically, said claims contain terminology such as “easily-understandable format”. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
Claims 17 and 18 have similar issues.
Appropriate correction is requested.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-9, 12-13 and 16-20 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lowell (US PG Pub. 2004/0249687).
Regarding Claim 1, Lowell discloses a method for a method for generating and displaying analytics:
establishing a group of datasets (career information and fund information pertaining to a manager). (see fig. 1; para. 11-13);
gathering (collecting) data points relating to performance of each dataset. (see fig. 1; para. 11-12);
assigning a value (e.g. net asset value, yield, total return) to each data point. (see para. 12);
ranking overall performance of each dataset (manager) based on the value of each data point. (see para. 28-29); and
presenting (via display device) ranking of the datasets in an easily-understandable format (list). (see para. 28-29).
Regarding Claim 2, Lowell discloses a method wherein presenting ranking of the datasets comprises providing a display of comparative data (list on a display device). (see para. 28-29 and 33).
Regarding Claim 3, Lowell discloses a method wherein presenting ranking of the datasets in an easily-understandable format comprises presenting a visual display of the ranking (list on a display device). (see para. 28-29 and 33).
Regarding Claim 4, Lowell discloses a method wherein each dataset is attributable to an investment fund, wherein the visual display displays a plurality of metrics, and wherein the plurality of metrics include at least two of:
performance versus benchmark for data points that are statistical values (see para. 17-18 and 22); and
numerical information relative to the ranking of the investment funds versus a benchmar. (see para. 17-18 and 22).
Regarding Claim 8, Lowell discloses a method wherein ranking the overall performance of each dataset ranks the performance of each dataset versus a peer group (comparative group) and in comparison to a shared benchmark (large-cap growth index). (see para. 16-18).
Regarding Claim 9, Lowell discloses a method wherein presenting ranking of the datasets illustrates relative out-performance (beaten the benchmark) and underperformance of each dataset against the shared benchmark. (see para. 22).
Regarding Claim 12, Lowell discloses a method wherein each dataset is attributable to an individual investment, an investment fund, or a fund manager. (see abstract).
Regarding Claim 13, Lowell discloses a method wherein the data points for each dataset comprise investment metrics. (see para. 12).
Regarding Claim 16, Lowell discloses a method wherein assigning a value to each data point comprises comparing the data point (large-cap growth fund) to a benchmark (S&P 500 Growth Index) and designating the data point as meeting, exceeding (outperforming), or falling below the benchmark. (see para. 22).
Regarding Claims 17-20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell, as applied to Claim 3 above, and further in view of Quayle (US PG Pub. 2007/0192224).
Regarding Claims 5-6, Lowell discloses method wherein the visual display comprises a hierarchical format (e.g. upper quintile vs. non-upper quintile). (see para. 10). 
Lowell does not recite a method wherein the displayed format is a grid format; nor a color-coded format display, wherein colors are assigned to each data point based on the value associated with the data point.
Quayle discloses a method wherein: 
the displayed format is a grid format. (see para. 85); and 
a color-coded format display, wherein colors are assigned to each data point based on the value associated with the data point. (see para. 89 and 103-104).
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Lowell by incorporating a grid format and color-coding, as disclosed by Quayle, as such mechanisms are standard and conventional mechanisms through which to display and communicate information.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell, as applied to Claim 1 above, and further in view of Byles Williams (US PG Pub. 2017/0270609).
Regarding Claim 7, Lowell does not teach a method wherein presenting ranking of the datasets in an easily-understandable format comprises presenting a tactile or audible display of the ranking.
Byles Williams discloses a method wherein presenting information in an easily-understandable format comprises presenting a tactile (touch screen) or audible display of the ranking. (see para. 29).
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Lowell by incorporating a touch screen, as disclosed by Byles Williams, as such mechanism is standard and conventional mechanism through which to display and communicate information.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell, as applied to Claim 1 above, and further in view of Gatto (US PG Pub. 2002/0184131).
Regarding Claims 10-11, Lowell does not teach a method comprising sorting the datasets based on the value of a selected data point; nor wherein sorting the datasets does not affect ranking of overall performance of each dataset. 
Gatto discloses a method comprising:
sorting the datasets based on the value of a selected data point. (see para. 102-103 and 142); and 
wherein sorting the datasets does not affect ranking of overall performance of each dataset. (see para. 102-103 and 142).
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Lowell by incorporating a sort function, as disclosed by Gatto, thereby allowing a user to sort (organize and arrange) data into a format that provides the most value for the user.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell, as applied to Claim 13 above, and further in view of Williams (US PG Pub. 2015/0095264).
Regarding Claims 14-15, Lowell discloses a method wherein the data points include risk/return metrics and multi-year data trends in view of the benchmark.
Lowell does not teach a method wherein the data points include up/down capture ratios; assigning a value to each data point comprises plotting the data point on a graph and assigning a value based on the position of the data point on the graph.
Williams discloses a method: 
wherein the data points include up/down capture ratios in view of the benchmark. (see para. 45); and 
assigning a value to each data point comprises plotting the data point on a graph and assigning a value based on the position of the data point on the graph. (see fig. 6; para. 81)
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Lowell by incorporating up/down capture ratios, as disclosed by Williams, as such ratios are a standard and conventional metric for ranking investment performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/
Primary Examiner, Art Unit 3693                                                                                                                                                                                         February 22, 2022